Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 7/22/2022, has been entered. 
Claims 1 and 3-10 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2016/0320885 A1), hereafter referred to as Kim. 

As to claim 1, Kim discloses an organic light-emitting display apparatus (figs 1-4, display 100; [0014]-[0017]) comprising:
a pixel electrode (fig 4, electrode 125);
an intermediate layer (layer 126) on the pixel electrode (125), the intermediate layer comprising an emission layer ([0039]);
an opposite electrode (electrode 127) on the pixel electrode (125) such that the intermediate layer (126) is therebetween;
an inorganic encapsulation layer (layer 132; [0042]) on the opposite electrode (127); 
an organic encapsulation layer (133; [0042]) on the inorganic encapsulation layer (132); and 
a protection layer (layer comprising 134 and 145) on the organic encapsulation layer (132), 
the protection layer (134/145) comprising: 
a first protection layer (134; [0043]) on the organic encapsulation layer (132), comprising silicon nitride ([0043]), and having a set refractive index (the index of refraction of layer 134 is set as a material characteristic); and 
a second protection layer (145) on the first protection layer (134), comprising silicon oxynitride ([0054]), and having a set refractive index (the index of refraction of layer 134 is set as a material characteristic); and 
another protection layer (144) on the second protection layer (134), comprising silicon nitride ([0053]), and having a set refractive index (the index of refraction of layer 134 is set as a material characteristic), 
wherein the set refractive index of the second protection layer (145) is about 1.6 to about 1.8 ([0055]).  
Kim does not explicitly disclose that the set refractive index of the second protection layer is 1.62 or more.  
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the second protection layer to be formed greater than 1.62 since Kim teaches that a more closely matched index of refraction of the second protection layer 145 to the another protection layer 144 would improve the light transmittance of the LED for the display ([0054]).  As such, Kim discloses that the another protection layer 144 has an index of refraction higher than that of the second protection layer 145 ([0053]-[0054]), therefore, it would have been obvious to one of ordinary skill in the art to form the protection layer with the higher range of the index of refraction for second protection layer 145 in order to more closely match the index of refraction range of the another protection layer 144 in order to improve the light transmittance of the LED for the display. 

As to claim 6, Kim discloses the organic light-emitting display apparatus of claim 1 (paragraphs above),
Kim further discloses an additional protection layer (149) on the protection layer (134), the additional protection layer comprising silicon nitride ([0053]).  

As to claim 7, Kim discloses the organic light-emitting display apparatus of claim 1 (paragraphs above),
Kim further discloses wherein the set refractive index of the first protection layer (134) is greater than the set refractive index of the second protection layer (145; [0043], [0053]). 

As to claim 8, Kim discloses the organic light-emitting display apparatus of claim 7 (paragraphs above),
Kim does not explicitly disclose wherein the set refractive index of the first protection layer is 1.79 or more and 2.0 or less, and the set refractive index of the second protection layer is 1.70 or less. 
Nonetheless, Kim discloses wherein the first protection layer is silicon nitride and teaches wherein silicon nitride has an index of refraction of 1.9 to 2.3 and the second protection layer is silicon oxynitride with a set refractive index between 1.6 and 1.8 ([0053]-[0054]). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum refractive index of the protection layers of Kim since this will allow for the thicknesses and sealing characteristics to be adjusted for the particular display application such as a display in a vehicle or on a watch. 

As to claim 9, Kim discloses the organic light-emitting display apparatus of claim 7 (paragraphs above),
wherein a difference between the set refractive index of the first protection layer ([0053]) and the set refractive index of the second protection layer is 0.09 or more and 0.48 or less ([0054]). 


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sun et al. (US Pub. No. 2021/0359253 A1), hereafter referred to as Sun. 

As to claim 10, Kim discloses the organic light-emitting display apparatus of claim 7 (paragraphs above),
Kim does not explicitly disclose wherein a thickness of the first protection layer is 350A or more and 500A or less, and a thickness of the second protection layer is 600A or more and 700A or less. 
Nonetheless, Sun discloses wherein a thickness of a protection layer is between 0.05 to 0.3 microns ([0062]). 
Furthermore, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum thickness of the protection layers of Kim since this will allow for the optimization of the sealing characteristics to be adjusted for the particular display application such as a display in a vehicle or on a watch, as well as, enabling the display to be made as thin and light as possible (Sun, [0062]). 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest wherein the protection layer comprises a plurality of pairs of the first protection layer and the second protection layer, wherein, in each of the plurality of pairs of the first protection layer and the second protection layer, the first protection layer is closer to the organic encapsulation layer than the second protection layer, and wherein the another protection layer is the first protection layer of one of the plurality of pairs, as recited in claim 3.  Claims 4-5 are objected to because of their dependence on claim 3.

Pertinent Art
US 2018/0373085A1 and US Patent 10,312,473 are pertinent prior art references. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/5/2022